TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 16, 2015



                                      NO. 03-14-00054-CR


                             Mechelle Lynn Ellis-Henry, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment of conviction requiring reversal. Therefore, the Court affirms the trial court’s

judgment of conviction. However, there was error in the judgment and sentence that requires

correction. Therefore, the Court modifies the trial court’s judgment and sentence to delete the

order that appellant pay attorneys’ fees. The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.